DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 215 (section [0043] of the specification).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “225” has been used to designate both a tufted face of the artificial turf and a bottom side of the primary backing (section [0043] of specification).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2010/0143651 issued to Silvis et al. in view of US 2012/0270111 issued to Li et al.
Silvis discloses polyolefin blend compositions comprising at least one functionalized polyolefin polymer, wherein said functional group is an amine, an imide, an anhydride, or a carboxylic acid (abstract).  Said polyolefin blend may be made into fibers (sections [0129] and [0323]) suitable for use as artificial turf yarns (sections [0351]-[0356]).  For example, the 
The functionalized polyolefin may be made by grafting at least one amine-reactive functional group onto a polyolefin backbone and then reacting a primary-secondary diamine with the grafted polyolefin (sections [0006]-[0010]).  Preferred carboxylic acid functional groups include acrylic acid and methacrylic acid (section [0189]).  The base polyolefin to be functionalized may be a polyethylene, such as HDPE, LDPE, LLDPE, linear ethylene/α-olefin interpolymer, or substantially linear ethylene/α-olefin interpolymer (section [0227]).  The functionalized polyolefin may be present in the polyolefin blend in an amount of less than or equal to 20 wt.% based on the total weight of the composition (section [0177]), which allows for up to 80 wt.% or more of the non-functionalized polyolefin.  
The polyolefin blend may comprise at least one (non-functionalized) polyolefin polymer blended with the at least one functionalized polyolefin polymer (sections [0024]-[0049]).  The (non-functionalized) polyolefin polymer may be an ethylene-based polymer, such as high density polyethylene (HDPE), low density polyethylene (LDPE), linear low density polyethylene (LLDPE), homogenously branched linear ethylene/α-olefin interpolymer, homogeneously branched substantially linear ethylene/α-olefin interpolymer, or a propylene-based polymer, such as propylene homopolymer, propylene-ethylene interpolymer, or propylene/α-olefin having 4-12 carbon atoms (sections [0074], [0075], and [0090]-[0093]).  The homogenously branched linear ethylene/α-olefin interpolymer, homogeneously branched substantially linear ethylene/α-olefin interpolymer have a melt index of 0.1-30 g/10 min, preferably 0.1-20 g/10 min, more preferably 
Thus, Silvis teaches the limitations of applicant’s claims 1-6, 9, and 10 with the exception of an ethoxylated alcohol as claimed, preferably an ethoxylated aliphatic alcohol in an amount of 0.05-10 wt.%.  However, the addition of such ethoxylated alcohols are known in the art of polyolefin compositions.  For example, Li discloses wettable polyolefin fibers and fabrics made therefrom (title).  Said polyolefin fibers comprise a polyolefin and at least one compound of formula (I) comprising R1-(hydrophilic oligomer), wherein the hydrophilic oligomer may be an ethylene oxide (abstract).  A preferred ethylene oxide hydrophilic oligomer compound has a formula (Ia) of R1(OCH2CH2)xOH, wherein x is an integer from 2-10 and R1 is a straight or branched chain alkyl of 22 to 40 carbon atoms (sections [0035] and [0036]).  Said compound may be added to the polyolefin composition in an amount of 0.1-15% by weight, preferably about 1-7% by weight, based upon the weight of the polyolefin (section [0050]).  The addition of 
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an ethoxylated alcohol as taught by Li to the polyolefin artificial turf fibers of Silvis in order to provide a durable improvement in the hydrophilic property thereof.  Note Silvis teaches hydrophilic artificial grass yarns have more “player friendly” surface properties (section [0356]).  Therefore, claims 1-6, 9, and 10 are rejected as being obvious over the cited prior art.  
Claims 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2010/0143651 issued to Silvis et al. in view of US 2012/0270111 issued to Li et al., as applied to claim 1 above, and in further view of US 2013/0059989 issued to Ansems et al.
Regarding claim 8, Silvis and Li fail to teach the addition of a chemical foaming agent.  However, such foaming agents are known in the art of polyolefin compositions.  For example, Ansems discloses polyolefin compositions comprising at least one olefin multi-block interpolymer and at least one functionalized olefin-based polymer (abstract).  The olefin multi-block interpolymer may comprise an (section [0043], while the functionalized olefin-based polymer may by functionalized with a carboxylic acid-containing compound (section [0042]).  The ethylene/α-olefin interpolymer of the olefin multi-block interpolymer has a density 0.855-0.935 g/cc and a preferred melt index of 1-30 g/10 min (sections [0327] and [0345]). The functionalized olefin-based polymer is present in an amount of less than or equal to 20 wt.% based on the total weight of the composition (sections [0052] and [0493]), while the olefin multi-block interpolymer comprises 75-95 wt.% based on total weight of the composition (section 
Regarding claim 8, while the cited prior art fails to teach a suitable amount for the foaming agent, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add said foaming agent in an amount as claimed (i.e., 0.05-10 wt.%).  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Thus, absent a showing of unexpected results achieved therefrom or other evidence of nonobviousness, claim 8 is rejected as being obvious over the cited prior art.  

Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following art by a common inventor teaches polyethylene compositions for artificial turf filaments: 
US 2015/0204027 issued to Bonavoglia et al.
US 2018/0010304 issued to Bonavoglia et al.
US 2019/0078235 issued to Lopez et al.
US 2019/0309487 issued to Bonavoglia et al.
US 2020/0181853 issued to Lopez et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        September 9, 2021